Citation Nr: 0941797	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife, M. W.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1971 including service in the Republic of Vietnam.  
The Veteran was awarded decorations include the Combat 
Infantryman Badge, the Vietnam Campaign Medal, the Bronze 
Star Medal, the Army Commendation Medal with V device, and 
the Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that increased the evaluation for the 
Veteran's posttraumatic stress disorder (PTSD) from 30 
percent to 50 percent disabling, effective January 30, 2007.  
This case as since been transferred to the Albuquerque, New 
Mexico RO.

A hearing was held before the undersigned Veterans Law Judge 
at this RO in December 2008.  The transcript of the hearing 
is associated with the claims file and has been reviewed.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2008.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

In summary, the Board submits that the evidence demonstrate 
the Veteran's knowledge of the need to be worse to support 
his claim, with particular emphasis on an adverse impact on 
his daily life and employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, Social Security Administration 
(SSA), private, and VA treatment records.  The Veteran was 
also afforded an appropriate VA examination to support his 
increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio  v.Principi, 16 
Vet. App. 183 (2002).

Increased Rating

For historical purposes, the Board notes that service 
connection for PTSD was established by the RO in an August 
2006 decision.  This was based on the review of the evidence 
which showed that the Veteran has PTSD and served in combat 
in the Republic of Vietnam.  A 30 percent evaluation was 
assigned, and in the currently appealed April 2007 decision, 
the evaluation was increased to 50 percent.  The Veteran 
claims that he is entitled to a higher evaluation.  

In this regard, it is noted that disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The 50 percent disability evaluation currently assigned for 
the Veteran's PTSD contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

Turning to the relevant evidence of record, it is noted that 
in January 2007, the Veteran was treated by a private 
psychologist, Dr. S. B. Cave.  Dr. Cave reported the Veteran 
has difficulty controlling his anger and avoids social 
interactions.  The Veteran has decreased motivation for 
completing routine tasks and is chronically hypervigilant.  
Dr. Cave affirmed his diagnosis and assigned a GAF score of 
45 indicating major impairment in social, vocational, and 
interpersonal functioning.  See Dr. S. B. Cave Psychological 
Assessment Report, dated January 2007.

In February 2007,  the Veteran was treated at the VA medical 
clinic for his PTSD.  The record indicates the Veteran's 
symptoms have dramatically increased in the past three years.  
The Veteran reported sleeping poorly, being isolated, and 
having frequent and distressing intrusive re-experiencing.  
The Veteran denied suicidal ideation, plan or intent.  It was 
noted that the Veteran's GAF score has not been above 40 
during the past three years in the examiner's opinion.  See 
VA treatment record, dated February 2007.

In a February 2007 letter, the Veteran's private physician, 
Dr. D. McKenzie, submitted an opinion stating that based on 
his medical assessment of the Veteran he has longstanding and 
progressively worsening PTSD which currently makes him 
unemployable.  It was his professional opinion that the 
Veteran was 100% disabled by these symptoms."  

Most recently, in December 2008, the Veteran was assessed by 
a licensed case worker F. W. Wey.  Mr. Wey reported that the 
Veteran is experiencing emotional disturbance causing 
"significant impairment in relational, family, occupational, 
social and other functioning."  He is having recurrent 
nightmares and "also has intense psychological distress when 
exposed to internal or external cures that symbolize or 
resemble aspects of the traumatic events he witnessed.  The 
Veteran demonstrates "a detachment and estrangement from 
others, as well as restricted range of affect.  He does not 
foresee a bright future for himself."  The Veteran's GAF 
score was assessed at 35.  See F. W. Wey assessment, dated 
December 2008.

As noted above, the Veteran and his wife, M. W., testified in 
December 2008 before the undersigned Veteran's Law Judge.  At 
the hearing, the Veteran and his representative testified 
that his PTSD has worsened.  The Veteran stated that he felt 
very uncomfortable discussing his traumatic experiences in 
Vietnam and has been unable to do so even with his wife.  The 
Veteran expressed he is either "very angry or very sad" 
during the present time and "found...the best way is to stay 
alone."  The Veteran testified that in the past he used to 
stay busy to avoid thinking about Vietnam but as he is now 
getting older, it is harder to avoid.  He expressed that the 
current war in Iraq and Afghanistan has bothered him and 
tries to avoid it.  The Veteran stated he has stopped working 
because he "just can't deal with the people" as he has 
problems controlling his anger.  See Board Hearing 
transcript, dated December 2008.

The Veteran's wife testified that the Veteran has issues with 
his temper and that the family is suffering as a result of 
the Veteran's PTSD.  She continued that she and her sons had 
to motivate the Veteran to attend the Board hearing.  Id. 

The Board notes that the Veteran's wife has sent numerous 
letters updating the Veteran's current PTSD condition.  Her 
letters expressed that the Veteran is suffering daily from 
his experiences in Vietnam demonstrated by severe and sudden 
anger and outbursts, episodes of depression and isolation, 
the inability to engage in social contact and activities, 
hypervigilance, and at times, the inability to remain focused 
and task completion.  The Veteran's wife described in detail 
that the optimistic individual she knew prior to his military 
service in Vietnam was not the same when he had returned.  
The Veteran distanced himself from family and friends upon 
his return and began to exhibit outbursts of rage.  She 
stated the Veteran deteriorated physically, mentally, and 
emotionally due to his experiences in service.  See letters 
from M. W., dated June 2006, February 2007, May 2008, 
November 2008, and December 2008.

The Veteran's sister, M. C. V., submitted a letter in 
February 2007 stating that she witnessed the Veteran's 
symptoms of PTSD since returning from Vietnam.  The Veteran 
was no longer the same person before service and had become 
angry, depressed, and hypervigilant.  See M. C. V. letter, 
dated February 2007.

Finally, J. L. W., a retired service member who served with 
the Veteran in Vietnam, submitted a letter attesting to the 
experiences described by the Veteran and the daily stresses 
of the war.  See J. L. W. letter, dated July 2006. 

After a review of the evidence of record, the Board finds 
that a 70 percent disability evaluation is warranted for the 
Veteran's service-connected PTSD throughout the relevant time 
period (the claim for an increased rating was filed in 
February 2007).  In other words, the Board finds that the 
Veteran's PTSD has been, more or less, manifested by symptoms 
that more nearly approximate occupational and social 
impairment, with deficiencies in most areas, due to symptoms 
of aggressive behavior, ongoing depression, problems with 
irritability, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  

Among other things, and as noted above, he has been assigned 
a GAF scores ranging from 35 to 45, which are indicative of 
serious and major impairment.  Generally, the evidence 
suggests that his symptoms have resulted in deficiencies in 
the areas of thinking, family, relations, mood, and work.  

The Board does not find that a 100 percent evaluation is 
warranted for the Veteran's PTSD.  In this regard, while Dr. 
McKenzie opined that the Veteran is totally impaired, there 
is no basis for his opinion, and the letter is cursory at 
best.  In assessing medical evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
Therefore, based on the evidence, the Board does not find 
that his PTSD symptoms, by themselves, have resulted in total 
occupational impairment.  

Moreover, the Board finds that the evidence as a whole does 
not evidence persistent delusions and/or hallucinations, and 
is otherwise devoid of evidence of symptoms of gross 
impairment in thought processing or communication, 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation or own name, so as 
to more nearly approximate total occupational and social 
impairment, as required for a 100 percent disability rating.  
38 C.F.R. § 4.130.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, avoidance, anger 
management problems, and difficulty in interpersonal 
relationships that significantly interfere with his ability 
to carry on various occupational and social activities.  
However, such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD, is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


